                      UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF IDAHO



 UNITED STATES OF AMERICA,
                                             Case No. 1:19-cr-00292-BLW

        Plaintiff,                           MEMORANDUM DECISION
                                             AND ORDER
         v.

 SCOTT ALEXANDER LANEY,

        Defendant.



                                INTRODUCTION

      Before the Court is Defendant Scott Alexander Laney’s Motion to Dismiss

Counts One through Eight of the Indictment (Dkt. 16), and the Defendant’s

Motion for Bill of Particulars. (Dkt. 9). For the reasons explained below, the Court

will deny both motions.

                                 BACKGROUND

      Laney worked as a sales representative for Millennium Health, a national

company that, among other services, tested urine for drugs. According to the

Indictment, from about January 2014 to August 2016, Laney submitted

reimbursement forms for urine drug tests to health care benefit programs Medicaid



MEMORANDUM DECISION AND ORDER - 1
and Medicare. He allegedly used the names and identification numbers of several

nurse practitioners without their knowledge and fraudulently represented that those

providers had ordered the tests as medically necessary. This made the tests eligible

for reimbursement from Medicaid and Medicare.

                                      ANALYSIS

1.       Motion to Dismiss Counts One through Eight of the Indictment.

         Laney was indicted on September 10, 2019 on eight counts of Health Care

Fraud under 18 U.S.C. §§ 1347, 2. He argues that the Indictment is invalid under

Federal Rule of Criminal Procedure 12(b)(3)(B)(v) because the government

presented insufficient evidence to the grand jury to support the elements of the

crime.

         An indictment must be a “plain, concise, and definite written statement of

the essential facts constituting the offense charged.” Fed. R. Crim. P. 7(c)(1).

“[A]n indictment is sufficient if it, first, contains the elements of the offense

charged and fairly informs the defendant of the charge against which he must

defend, and, second, enables him to plead an acquittal or conviction in bar of future

prosecutions for the same offense.” United States v. Bailey, 444 U.S. 394, 414

(1980) (internal quotation marks omitted). In cases where the indictment “tracks

the words of the statute charging the offense,” the indictment will be held

sufficient “so long as the words unambiguously set forth all elements necessary to


MEMORANDUM DECISION AND ORDER - 2
constitute the offense.” United States v. Fitzgerald, 882 F.2d 397, 399 (9th Cir.

1989) (internal quotation marks omitted).

      In ruling on a pre-trial motion to dismiss an indictment for failure to state an

offense, “the district court is bound by the four corners of the indictment.” United

States v. Boren, 278 F.3d 911, 914 (9th Cir. 2002). “[A]n indictment returned by a

legally constituted and unbiased grand jury, like an information drawn by the

prosecutor, if valid on its face, is enough to call for trial of the charge on its

merits.” United States v. Milovanovic, 678 F.3d 713, 717 (9th Cir. 2012) (internal

citation omitted). The court must also “accept the truth of the allegations in the

indictment in analyzing whether a cognizable offense has been charged.” United

States v. Jensen, 93 F.3d 667, 669 (9th Cir. 1996). Simply put, “[t]he indictment

either states an offense or it doesn’t.” Boren, 278 F.3d at 914.

      Here, the Indictment tracks the language of 18 U.S.C. § 1347 and

unambiguously sets forth the elements of the offense. Section 1347 punishes

      Whoever knowingly and willfully executes, or attempts to execute, a
      scheme or artifice—

      (1) to defraud any health care benefit program; or

      (2) to obtain, by means of false or fraudulent pretenses,
         representations, or promises, any of the money or property owned
         by, or under the custody or control of, any health care benefit
         program[.]

18 U.S.C. § 1347(a). These elements are present in the charges against Laney. The


MEMORANDUM DECISION AND ORDER - 3
Indictment states that Laney

      did knowingly and willfully execute and attempt to execute a scheme
      and artifice to defraud, as to material matters, health care benefit
      programs, as defined in 18 U.S.C. § 24(b), and to obtain, by means of
      materially false and fraudulent pretenses, representations, and
      promises, money owned by and under the custody and control of
      health benefit programs, in connection with the delivery and payment
      for health care benefit programs, in connection with the delivery and
      payment for health care benefit programs for diagnostic testing,
      specifically urine drug tests, falsely and fraudulently representing that
      the tests were ordered by a licensed medical provider, when in truth
      and fact, the providers had no knowledge of the tests and they were
      not reasonable and necessary for the diagnosis and treatment of an
      illness or injury.

Indictment ¶ 9, Dkt. 1. The language of the Indictment precisely tracks that of the

statute and therefore sets forth “all elements necessary to constitute the

offense.” United States v. Fitzgerald, 882 F.2d 397, 399 (9th Cir. 1989).

      An indictment is intended to “give the defendant notice of the charge so that

he may defend or plead his case adequately.” United States v. James, 980 F. 2d

1314, 1316 (9th Cir. 1992). It is not a reflection of the strength of the

Government’s case, nor may it be used to “assess the quality of the evidence

presented to the grand jury.” United States v. Jensen, 93 F. 3d 667, 669 (9th Cir.

1996). It is certainly not intended to “be used as a device for a summary trial of the

evidence.” Id. It would be improper for the Court to inquire further than the “four

corners” of the Indictment. See Boren, 278 F. 3d at 914.

      Here, the Indictment charges Laney with health care fraud based on the


MEMORANDUM DECISION AND ORDER - 4
submission to healthcare benefit programs of reimbursement forms for urine drug

testing, which claimed the tests were medically necessary and had been ordered by

providers. Thus, the Indictment provides sufficient notice of the crimes which

Laney has been charged. Accordingly, the Court will deny the motion to dismiss.

       2.     Motion for Bill of Particulars.

       The Court will also deny defendant’s Motion for a Bill of Particulars, which

is aimed at the eight counts of Aggravated Identity Theft under 18 U.S.C. §§

1028A. Laney argues that a bill of particulars is needed to provide specific

information about alleged forgeries in Counts Nine through Sixteen.

       Federal Rule of Criminal Procedure 7(f) provides that “[t]he court may

direct the filing of a bill of particulars ... as the court may permit.” A bill of

particulars serves three functions: (1) “to inform the defendant of the nature of the

charge against him with sufficient precision to enable him to prepare for trial”; (2)

“to avoid or minimize the danger of surprise at the time of trial”; and (3) “to enable

him to plead his acquittal or conviction in bar of another prosecution for the same

offense when the indictment itself is too vague, and indefinite for such

purposes.” U.S. v. Ayers, 924 F.2d 1468, 1483 (9th Cir. 1991) (quoting United

States v. Giese, 597 F.2d 1170, 1180 (9th Cir. 1979)). A court must consider

whether the indictment and all other disclosures made by the government

adequately advise the defendant of the charges against him. United States v.


MEMORANDUM DECISION AND ORDER - 5
Long, 706 F.2d 1044, 1054 (9th Cir.1983) (citing Giese, 597 F.2d at 1180).

      Here, the Indictment alleges specific conduct constituting the essential

elements of the charged crime and provides dates and documents for the alleged

identity theft. The charges and specifications are adequate to tell Laney what

specific acts he is accused of committing, to adequately allow him to prepare his

defense, and to protect him from double jeopardy. See United States v. Mitchell,

744 F.2d 701, 705 (9th Cir. 1984).

      Counts Nine through Sixteen of the Indictment state that Laney “did

knowingly cause others to transfer, possess, or use, without lawful authority, a

means of identification of another person[.]” Indictment, Dkt. 1, ¶ 18. It further

provides the following information for each Count: the patient initials, provider

initials, dates of service, and means of provider identification used without

permission. Id. These allegations sufficiently apprise Laney of the charges against

him. “In the Ninth Circuit the use of a ‘bare bones’ information—that is one

employing the statutory language alone—is quite common and entirely permissible

so long as the statute sets forth fully, directly and clearly all essential elements of

the crime to be punished.” United States. v. Woodruff, 50 F.3d 673, 676 (9th Cir.

1995) (internal citation and quotation marks omitted). Here, the Indictment

surpasses the ‘bare-bones’ requirement. It identifies the test at issue by patient and

provider as well as the date of each of the charged activities. It thus serves its


MEMORANDUM DECISION AND ORDER - 6
intended purposes.

       Moreover, the Government represents, with no dispute from Laney, that it

has provided Laney with full discovery. Full discovery obviates the need for a bill

of particulars. United States v. Giese, 597 F.2d 1170, 1180 (9th Cir. 1979). The

Court therefore finds that the information contained in the indictment and the

discovery in this case satisfy Rule 7. The Court will therefore deny Laney’s motion

for bill of particulars.

                                     ORDER

       IT IS ORDERED that:

       1.     Defendant’s Motion to Dismiss Counts One through Eight of the

              Indictment (Dkt. 16) is DENIED.

       2.     Defendant’s Motion for Bill of Particulars (Dkt. 9) is DENIED.

                                             DATED: January 27, 2020


                                             _________________________
                                             B. Lynn Winmill
                                             U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 7
